_.,,~...i·             /i:i"·.,· j.·· ·.,_ ..-··~.,.:..:,:,,··:
AO 245B (Rev. 02/08/2019)-Judgnient in a Criminal Petty Case (Modified)                                                                Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States .of America                          JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November l, 1987)
                                            V.

                             Leopoldo Melo-Lopez                               Case Number: 3:19-mj-22419

                                                                               Jennifer L Coon
                                                                               Defendant's Attorney


REGISTRATION NO. 85829298

THE DEFENDANT:
 [gj pleaded guilty to count( s) 1 of Complaint
                                                 ------'------------------------
   •         was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                        Nature of Offense                                                          Count Number(s)
 8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

 ·•           The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •           Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                     ✓
                                     [I]·   TIME SERVED                   • ________ days
     igJ Assessment: $10 WAIVED                       igJ Fine: WAIVED
     [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    t.h,e defendant's possession at the time of arrest upon their deportation or removal.                     /
     0 (Court.re9. .olplI)ends(f\efendant be deported/removed with relative, f)p_ v' r( if'v{             I       O·   lqN·i'charged in case
      l I )\,, "j :) l / I             o                                              ~
             l q ;,j1 ;;;L :}.Lf .'.).. 3        .                        .         .   Ale~      f'J eA.Sav> vtA. t-{ o _.,(.,,o p-t c
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, June 14, 2019
                                                                          Date of Imposition of Sentence


   Received           /::f};-
                      ~;1
                                                                              ~~~
                                                                              HONORABLE ROBERT A. MCQUAID
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                      3:19-mj-22419
